199 F.2d 373
Russell Charles TAYLOR, Appellant,v.UNITED STATES of America, Appellee.
No. 11590.
United States Court of Appeals Sixth Circuit.
Oct. 27, 1952.

Milton R. Henry, Pontiac, Mich., and Herman D. Stallings, Detroit, Mich., for appellant.
John J. Kane, Jr., Cleveland, Ohio, and Marcus L. Friedman, Toledo Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the transcript of record, the briefs of the parties, and the argument of counsel in open court; and it appearing that there was no error in the admission of evidence or any rulings thereon by the trial court; and that the conviction of appellant was sustained by the evidence;


2
And it appearing further that the District Court was not in error and did not abuse its discretion in refusing to sentence appellant in accordance with the provisions of Title 18 U.S.C.A. § 5010, known as the Youth Offenders Act; and the court being duly advised;


3
Now, therefore, it is ordered, that the judgment of the District Court be and is hereby affirmed.